                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       FRANKLIN WAYNE REED,                               Case No. 19-cv-03456-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.
                                                                                              Re: ECF Nos. 1, 6
                                  14       RICK HILL,
                                  15                     Respondent.

                                  16

                                  17                                            INTRODUCTION

                                  18        Franklin Wayne Reed, an inmate at the Folsom State Prison, filed this pro se action seeking a

                                  19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. He consented to proceed before a magistrate

                                  20   judge. (ECF No. 5.)1 His petition is now before the court for review pursuant to 28 U.S.C. § 2243

                                  21   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts. This

                                  22   order requires the respondent to respond to the petition and grants Mr. Reed’s in forma pauperis

                                  23   application.

                                  24

                                  25

                                  26

                                  27
                                       1
                                        Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  28   generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-03456-LB
                                   1                                              STATEMENT

                                   2      Mr. Reed provides the following information in his petition: After a jury trial in Lake County

                                   3   Superior Court, Mr. Reed was convicted of kidnapping during the commission of a carjacking,

                                   4   kidnapping, and assault with a deadly weapon. In 2016, he was sentenced to 10 years to life in

                                   5   prison.

                                   6      He appealed. The California Court of Appeal affirmed Mr. Reed’s conviction and the

                                   7   California Supreme Court denied his petition for review. He also filed unsuccessful petitions for

                                   8   writ of habeas corpus in the state courts. He then filed this action.

                                   9                                                ANALYSIS

                                  10      This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  11   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                  12   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court
Northern District of California
 United States District Court




                                  13   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  14   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  15   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  16      The federal petition for writ of habeas corpus alleges the following claims. First, Mr. Reed

                                  17   alleges that he received ineffective assistance of trial counsel in that counsel “conceded guilt” and

                                  18   “withdrew a crucial defense” in closing argument by telling the jury that jurors “‘need not bother

                                  19   with the jury instructions because whoever hit [the victim] was guilty of all the charged offenses.’”

                                  20   (ECF No. 1 at 9.) Second, Mr. Reed contends that his right to due process was violated because

                                  21   there was insufficient evidence to support the conviction in that there was no eye witness or

                                  22   physical evidence, the victim recanted his identification of Mr. Reed, and Mr. Reed had an alibi.

                                  23   (ECF No. 1 at 9.) Liberally construed, these claims are cognizable in a federal habeas action and

                                  24   warrant a response.

                                  25      Mr. Reed asks the court to take judicial notice of the criminal case of Ricardo D. Cordova,

                                  26   Lake County Superior Court No. CR 942023, and the appeal therefrom, Cal. Ct. App. Case No.

                                  27   154004. (ECF No. 1 at 17.) He states that the same criminal defense attorney represented both Mr.

                                  28   Reed and Mr. Cordova in trials at the same time, and received a judgeship a month after Mr.

                                       ORDER – No. 19-cv-03456-LB                         2
                                   1   Reed’s trial. According to Mr. Reed, the defense attorney’s deficiencies can be seen in the

                                   2   Cordova case as well as his own. The appellate decision is available at People v. Cordova, 2018

                                   3   WL 3853925 (Cal. Ct. App. 2018), and shows that the cases are factually unrelated in that they

                                   4   involve two separate criminal episodes and neither defendant is listed as a participant in the

                                   5   other’s crimes. The court can judicially notice facts that are not subject to reasonable dispute in

                                   6   that they are generally known within the territorial jurisdiction of the court or they are capable of

                                   7   ready determination by resort to sources whose accuracy cannot reasonably be questioned. Fed. R.

                                   8   Evid. 201(b). “As a general rule, a court may not take judicial notice of proceedings or records in

                                   9   another cause so as to supply, without formal introduction of evidence, facts essential to support a

                                  10   contention in a cause then before it.” M/V Am. Queen v. San Diego Marine Constr. Corp., 708

                                  11   F.2d 1483, 1491 (9th Cir. 1983); see also Wyatt v. Terhune, 315 F.3d 1108, 1114 n.5 (9th Cir.

                                  12   2003), overruled on other grounds by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (“Factual
Northern District of California
 United States District Court




                                  13   findings in one case ordinarily are not admissible for their truth in another case through judicial

                                  14   notice”). This court will not take judicial notice of the case against Mr. Cordova because Mr. Reed

                                  15   has not supplied the records from the state court action against Mr. Cordova and has not shown

                                  16   that the defense attorney’s conduct is something that can be judicially noticed. This court will,

                                  17   however, read the appellate court decision in People v. Reed, as it would read any decision the

                                  18   parties cite in their briefs.

                                  19                                              CONCLUSION

                                  20       For the foregoing reasons,

                                  21       1. The petition warrants a response.

                                  22       2. The clerk shall serve by mail a copy of this order and the petition upon the respondent and

                                  23   the respondent's attorney, the Attorney General of the State of California. The clerk shall also

                                  24   serve a copy of this order on the petitioner.

                                  25       3. The clerk also shall serve a copy of the “consent or declination to magistrate judge

                                  26   jurisdiction” form upon the respondent and the respondent's attorney, the Attorney General of the

                                  27   State of California.

                                  28

                                       ORDER – No. 19-cv-03456-LB                         3
                                   1      4. The respondent must file and serve upon the petitioner, on or before October 4, 2019, an

                                   2   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                   3   cause why a writ of habeas corpus should not be issued. The respondent must file with the answer

                                   4   a copy of all portions of the court proceedings that have been previously transcribed and that are

                                   5   relevant to a determination of the issues presented by the petitioner.

                                   6      5. If the petitioner wishes to respond to the answer, he must do so by filing a traverse with the

                                   7   court and serving it on the respondent on or before November 1, 2019.

                                   8      6. The petitioner is responsible for prosecuting this case. The petitioner must promptly keep

                                   9   the court informed of any change of address and must comply with the court's orders in a timely

                                  10   fashion.

                                  11      7. The petitioner is cautioned that he must include the case name and case number for this

                                  12   case on the first page of any document he submits to the court for consideration in this case.
Northern District of California
 United States District Court




                                  13      8. The petitioner’s application to proceed in forma pauperis is GRANTED. (ECF No. 6.)

                                  14      IT IS SO ORDERED.

                                  15      Dated: July 23, 2019

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-03456-LB                        4
